Exhibit 10.9

Execution Copy

SEVENTH AMENDMENT TO SEARCH SERVICES AGREEMENT

This Seventh Amendment to Search Services Agreement (“Seventh Amendment”) is
entered into by and between AOL Inc. (successor-in-interest to AOL LLC), a
Delaware corporation, with its principal place of business at 770 Broadway, New
York, NY 10003 (“AOL”), and Time Inc. (“TI”), a Delaware corporation with
offices at 1271 Avenue of the Americas, New York, New York 10020, effective as
of May 31, 2010 (the “Seventh Amendment Effective Date”).

INTRODUCTION

The Parties hereto wish to amend the Search Services Agreement entered into by
and between the AOL and TI on August 23, 2007, as amended by the First Amendment
dated as of March 10, 2009, Second Amendment dated as of December 17, 2009, the
Third Amendment dated as of January 31, 2010, the Fourth Amendment dated as of
February 28, 2010, the Fifth Amendment dated as of March 31, 2010, and the Sixth
Amendment dated as of April 30, 2010 (collectively, the “Existing Agreement”).
Together, the Existing Agreement and this Seventh Amendment shall be referred to
collectively as the “Agreement”. Capitalized terms not defined in this Seventh
Amendment shall have the meanings set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

 

1. Term. Section 6.1 (titled, “Term”) of the Existing Agreement is hereby
deleted in its entirety and replaced with the following:

“This Agreement will commence on the Effective Date and shall expire at 11:59
p.m. (EST) on June 30, 2010, unless terminated earlier as provided for in this
Agreement (the “Term”). TI may terminate this Agreement by providing written
notice to AOL at least three (3) business days in advance of the desired
effective early termination date, which written notice may be in the form of
email to the following AOL employees: (i) Steve Quan, VP Business Development at
Steven.Quan@corp.aol.com, and (ii) Francis Lobo, VP AOL Search at
Francis.Lobo@corp.aol.com.”

 

2. TI Revenue Share. Pursuant to Section 2 of the Sixth Amendment, effective as
of June 1, 2010, the TI Revenue Share (as defined in Section 5.2 of the
Agreement) will be decreased to eighty-five percent (85%) of Net Revenue (as
defined in Section 5.2 of the Agreement).

 

3. Order of Precedence; Entire Agreement. Except as expressly modified by this
Seventh Amendment, all terms and conditions, and provisions of the Existing
Agreement shall continue in full force and effect. In the event of conflict
between the terms and conditions of the Existing Agreement and the terms and
conditions of this Seventh Amendment, the terms and conditions of this Seventh
Amendment will control. The Existing Agreement, together with any exhibits, and
schedules attached thereto and referenced therein, all as modified by this
Seventh Amendment, constitutes the entire and exclusive agreement between the
Parties with respect to the subject matter thereof.

 

4. Counterparts; Facsimile. This Seventh Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Seventh Amendment may
be executed by signatures transmitted by facsimile.

 

Confidential



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the Parties have caused this Seventh Amendment to Search
Services Agreement to be signed by their duly authorized representatives and
delivered as of the dates set forth below.

 

AOL INC.     TIME INC. By:  

/s/ Steven Quan

    By:  

/s/ Kavata Mbondo

Name:   Steven Quan     Name:   Kavata Mbondo Title:   VP, Business Development
    Title:   Dir., Inventory Analytics & Bus. Dev. Date:  

5/26/10

    Date:  

5/26/2010

 

Confidential